Exhibit 10.2

 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement, including any country-specific terms and
conditions set forth in the attached Appendix (collectively, the “Agreement”),
is between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”).  To the extent any capitalized terms
used in this Agreement are not defined, they shall have the meaning given to
them in the Plan. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms of the Plan
shall prevail.

 

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

 

1.             Grant of Restricted Stock Units.  The Company hereby grants to
the Participant named below the number of Restricted Stock Units corresponding
to Shares specified below, subject to the terms and conditions of this Agreement
and of the Plan, which is incorporated in this Agreement by reference:

 

Participant’s Name:

 

[NAME]

 

 

 

Grant Date:

 

[GRANT DATE]

 

 

 

Total Number of Restricted Stock

 

[UNITS]

Units granted

 

 

 

2.             Vesting.  Subject to the terms and conditions of the
Participant’s written employment offer letter with the Company, dated
September 3, 2013 (or as such offer letter may later be amended or superseded)
(the “Offer Letter”), the Restricted Stock Units subject to this Award shall
vest [INSERT VESTING CRITERIA] (each such [DATE] being a “Vesting Date”),
subject to the Participant’s continuous Service through the applicable Vesting
Date, until all Restricted Stock Units subject to this Award are vested in
full.  In no event shall any Restricted Stock Units vest after the Participant’s
termination of Service.  Notwithstanding the foregoing, the Restricted Stock
Units shall be subject to the provisions contained in Addendum A, which is
attached to this Agreement, and to the terms and conditions of any change of
control severance agreement between the Company or Employer (as defined in
Section 7) and the Participant (a “COC Severance Agreement”).

 

3.             Settlement of Vested Restricted Stock Units.  Subject to the
settlement provisions set forth in the Offer Letter, the Participant’s vested
Restricted Stock Units shall be settled promptly (and in any event within 30
days) after the applicable Vesting Date pursuant to Section 2 (or, if earlier,
upon a vesting event contemplated in the Offer Letter), provided that the
Company shall have no obligation to issue Shares pursuant to this Agreement
unless and until the Participant has satisfied any applicable tax and/or other
obligations pursuant to Section 9 below and such issuance otherwise complies
with Applicable Laws.  The foregoing notwithstanding, in the event that
Restricted Stock Units are considered an item of non-qualified deferred
compensation that is subject to Section 409A of the Code, the vesting and
settlement of the Restricted Stock Units is conditioned on the Participant’s
execution and delivery of a release, and the settlement period commences in one
calendar year and ends in the next calendar year, then the Restricted Stock
Units shall be settled in the second calendar year.  At the time of settlement,
the Participant shall receive one Share for each vested Restricted Stock Unit,
net of applicable withholdings.  The Company in

 

--------------------------------------------------------------------------------


 

its discretion may designate a brokerage firm to assist with settlement of
Restricted Stock Units, or as the sole means for settlement of Restricted Stock
Units.

 

4.             Nature of Restricted Stock Units.  The Restricted Stock Units are
mere bookkeeping entries and represent only an unfunded and unsecured obligation
of the Company to issue or deliver Shares on a future date.  As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company.  The Restricted Stock Units carry neither
voting rights nor rights to cash or other dividends.  The Participant has no
rights as a shareholder of the Company by virtue of the Restricted Stock Units
unless and until the Restricted Stock Units are settled by issuing or delivering
Shares.

 

5.             Leave of Absence.  Unless otherwise determined by the
Administrator, the following provisions shall apply in the case of an authorized
leave of absence by the Participant:

 

(a)           Subject to Applicable Laws and the terms of a written employment
agreement, if any, between the Participant and the Company or a Subsidiary, no
Restricted Stock Units subject to this Award shall vest after the 120th day of
the leave of absence.  If Applicable Laws or the terms of a written employment
agreement, if any, between the Participant and the Company or a Subsidiary
provide for a later date upon which vesting may cease, then no Restricted Stock
Units subject to this Award shall vest upon the earliest date possible under
Applicable Laws or the employment agreement.

 

(b)           If vesting has ceased under Section 5(a) and Participant
subsequently returns to active Service, vesting of the Restricted Stock Units
subject to this Award shall resume on the 15th day of the month following the
date on which Participant returns to active Service (for the avoidance of any
doubt, the Participant shall not accrue vesting credit during the period between
the date that the Participant ceased vesting and the date that vesting resumes
after the Participant’s return to active Service as set forth in this
Section 5(b)).

 

6.             Termination of Service.  If the Participant’s Service terminates
for any reason (including by reason of death or Disability and whether or not
such termination is later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), all unvested Restricted Stock Units
shall be forfeited effective on the date the Participant’s Service terminates. 
The Participant’s date of termination of Service shall mean the date upon which
the Participant’s active Service terminates, regardless of any notice period or
period in lieu of notice of termination of employment or similar period mandated
under employment laws in the jurisdiction where the Participant is employed or
the terms of a written employment agreement, if any. The Administrator shall
have the exclusive discretion to determine when the Participant’s active Service
terminates for purposes of this Award (i.e., when the Participant has ceased
active performance of services for purposes of vesting in this Award), including
whether a leave of absence constitutes a termination of Service for purposes of
this Award.

 

7.             Recovery of Erroneously Awarded Compensation.  If the Participant
is now or is hereafter subject to the Executive Clawback Policy adopted by the
Company’s Board of Directors, or any committee thereof, or any similar policy
providing for the recovery of Awards, Shares, proceeds, or payments to
Participant in the event of fraud or other circumstances, then this Award, and
any Shares or other payments resulting from settlement of the Restricted Stock
Units or proceeds therefrom, are subject to potential recovery by the Company or
the Participant’s employer (the “Employer”) under the circumstances set out in
the Executive Clawback Policy or such other similar policy as in effect from
time to time.

 

2

--------------------------------------------------------------------------------


 

8.             Suspension or Cancellation for Misconduct.  If at any time
(including after vesting but before settlement) the Administrator reasonably
believes that the Participant has committed an act of misconduct as described in
this Section 8, the Administrator may suspend the vesting or settlement of
Restricted Stock Units, pending a determination of whether an act of misconduct
has been committed.  If the Administrator determines that the Participant has
committed an act of embezzlement, fraud or breach of fiduciary duty, or if the
Participant makes an unauthorized disclosure of any trade secret or confidential
information of the Company or any of its Subsidiaries or Affiliates, or induces
any customer to breach a contract with the Company or any of its Subsidiaries or
Affiliates, then this Agreement shall terminate immediately and cease to be
outstanding.  Any determination by the Administrator with respect to the
foregoing shall be final, conclusive and binding on all interested parties.  If
the Participant holds the title of Vice President or above, the determination of
the Administrator shall be subject to the approval of the Company’s Board of
Directors.

 

9.             Responsibility for Taxes.

 

(a)           Regardless of any action the Company or the Employer takes with
respect to any or all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.  The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the issuance of Shares upon settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)           Prior to any relevant taxable or tax withholding event, as
applicable, the Participant will pay or make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all Tax-Related Items.  In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following: 
(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (ii) withholding from
proceeds of the sale of Shares acquired upon settlement of the Restricted Stock
Units either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization); or
(iii) withholding in Shares to be issued upon vesting of the Restricted Stock
Units, provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods
(i) and (ii) hereof.  Depending on the withholding method, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
in Shares.  If the obligation for Tax-Related

 

3

--------------------------------------------------------------------------------


 

Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Participant’s participation in the Plan.

 

(c)           Finally, the Participant shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.

 

10.          Compliance with Applicable Laws; No Company Liability.  No Shares
shall be issued or delivered pursuant to the settlement of the Restricted Stock
Units unless such issuance or delivery complies with Applicable Laws.  The
Company shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.

 

11.          Non-Transferability of Restricted Stock Units.  The Restricted
Stock Units and this Agreement may not be transferred in any manner otherwise
than by will, by the laws of descent or distribution or, if the Company permits,
by a written beneficiary designation.  The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, beneficiaries,
successors and assigns of the Participant.

 

12.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Shares.  The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

13.          Nature of Grant.  In accepting the grant, the Participant
acknowledges, understands and agrees that:

 

(a)         the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)         the grant of the Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;

 

(c)         all decisions with respect to future Restricted Stock Units grants,
if any, will be at the sole discretion of the Company;

 

(d)         the Participant’s participation in the Plan shall not create a right
to further Service with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s Service at any time;

 

(e)         the Participant is voluntarily participating in the Plan;

 

4

--------------------------------------------------------------------------------


 

(f)          the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are extraordinary items that do not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
are outside the scope of the Participant’s employment contract, if any;

 

(g)         the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;

 

(h)         the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(i)          the grant of the Restricted Stock Units and the Participant’s
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Company or any Subsidiary or Affiliate;

 

(j)          the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(k)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of the
Participant’s Service by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and, in consideration of the grant
of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives the ability, if any, to bring any
such claim and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;

 

(l)          unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and

 

(m)        neither the Company, the Employer nor any Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar or the Swiss Franc, as
applicable, that may affect the value of the Restricted Stock Units or of any
amounts due to the Participant pursuant to the settlement of the Restricted
Stock Units or the subsequent sale of any Shares acquired upon settlement.

 

14.          Data Privacy.

 

(a)           The Participant hereby consents to the collection, processing, use
and transfer, in electronic or other form, of the Participant’s personal
information (the “Data”) regarding the Participant’s employment, the nature and
amount of the Participant’s compensation and the fact and conditions of the
Participant’s participation in the Plan (including the Participant’s name, home
address, telephone number, date of birth, social insurance number or other
identification number,

 

5

--------------------------------------------------------------------------------


 

compensation, nationality and job title, details of all options, shares or other
entitlement to securities awarded, canceled, exercised, vested, unvested or
outstanding under the Plan or predecessor plans), by and among the Company and
one or more its Subsidiaries and Affiliates, for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan and in calculating the cost of the Plan.

 

(b)           The Participant further consents to the transfer of the Data to
UBS AG and/or its affiliates (“UBS”), or to any other third parties assisting in
the implementation, administration and management of the Plan, or in calculating
the costs of the Plan, including any other third party assisting with the
settlement of Restricted Stock Units under the Plan or with whom Shares acquired
upon settlement of the Restricted Stock Units or cash from the sale of such
Shares may be deposited.  The Participant further consents to the processing,
possession, use and transfer of the Data by UBS and such other third parties for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.

 

(c)           The Participant understands and agrees that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
countries may have different data privacy laws and protections than the
Participant’s country, and the Participant consents to the transfer of the Data
to such countries.  Furthermore, the Participant acknowledges and understands
that the transfer of the Data to the Company or any of its Subsidiaries or
Affiliates, or to UBS or any such third parties, is necessary for the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data or require any necessary amendments to Data or
withdraw the consents herein, in any case without cost, by contacting the
Participant’s local human resources representative in writing.

 

(d)           Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If the Participant does not
consent, or later seeks to revoke his or her consent, the Participant’s
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing consent is
that the Company would not be able to grant Restricted Stock Units or other
equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant acknowledges that withdrawal of consent may affect
the Participant’s ability to realize benefits from the Restricted Stock Units,
and the Participant’s ability to participate in the Plan.

 

15.          Exchange Control Acknowledgement.  Local foreign exchange laws may
affect the grant of the Restricted Stock Units, the receipt of Shares upon
settlement of the Restricted Stock Units, the sale of Shares received upon
settlement of the Restricted Stock Units and/or the receipt of dividends or
dividend equivalents (if any).  Such laws may affect the Participant’s ability
to hold funds outside of the Participant’s country and may require the
repatriation of any cash, dividends or dividend equivalents received in
connection with the Restricted Stock Units.  The Participant is responsible for
being aware of  and satisfying any exchange control requirements that may be
necessary in connection with the Restricted Stock Units.  Neither the Company
nor any of its Subsidiaries or Affiliates will be responsible for such
requirements or liable for the failure on the Participant’s part to know and
abide by the requirements that are the Participant’s responsibility.  The
Participant should consult with his or her own personal legal advisers to ensure
compliance with local laws.

 

16.          Adjustments Upon Changes in Capitalization.  In the event of a
declaration of a stock dividend, a stock split, combination or reclassification
of shares, extraordinary dividend of cash and/or assets, recapitalization,
reorganization or any similar event affecting the Shares or other securities of
the Company, the Administrator shall equitably adjust the number and kind of
Restricted Stock Units or other

 

6

--------------------------------------------------------------------------------


 

securities which are subject to this Agreement, in order to reflect such change
and thereby preclude a dilution or enlargement of benefits under this Agreement.

 

17.          Entire Agreement; Governing Law.  The Plan, this Agreement
(including Addendum A), the Offer Letter and any COC Severance Agreement
constitute the entire agreement of the parties with respect to the subject
matter of this Agreement and supersede in their entirety all prior undertakings
and agreements of the Company and the Participant with respect to the subject
matter of this Agreement.  This Agreement is governed by the internal
substantive laws, but not the choice of law rules of Switzerland (the Company’s
jurisdiction of organization).

 

18.          Language.  If the Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

19.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

20.          Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

21.          Appendix.  The Restricted Stock Units and any Shares subject to the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix to this Agreement for the Participant’s country. 
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Agreement.

 

22.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Participant’s participation in the Plan, on
the Restricted Stock Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

23.          Permitted Modifications to Comply with Laws.  The Company reserves
the right to unilaterally amend this Agreement, prior to a Change of Control,
solely if an amendment is determined to be reasonably necessary by the Company’s
or Logitech Inc.’s legal counsel for the Company and Logitech Inc. to comply
with existing or adopted applicable ordinances, laws, rules or regulations
(“Laws”) (even if such Laws have not yet taken effect), including but not
limited to any Laws related to the Minder initiative in Switzerland, and such
counsel determines that the amendment reasonably addresses such need.

 

*   *   *

 

By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement.  The Participant has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan

 

7

--------------------------------------------------------------------------------


 

and Agreement.  The Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Agreement.

 

In order to agree to this Agreement, please click “I Agree” below.

 

8

--------------------------------------------------------------------------------


 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

 

ADDENDUM A

 

Change in Control Severance Provisions

 

The following provisions shall be incorporated into the Restricted Stock Unit
Agreement to which this Addendum A is attached.  To the extent any capitalized
terms used in this Addendum A are not defined, they shall have the meanings
given to them in the Agreement or the Plan, as applicable.

 

(a)           Acceleration of Vesting.  All Restricted Stock Units shall
immediately vest if the Company is subject to a Change in Control before the
Participant experiences a Separation from Service and either of the following
events occurs:

 

(i)            An Involuntary Termination within 12 months after such Change in
Control.

 

(ii)           a Demotion within 12 months after such Change in Control followed
by a Separation from Service by the Participant due to a resignation of
employment with the Company or Employer by the Participant within 60 days after
the Participant has satisfied the Service Period Requirement.

 

(b)           Settlement.  All unvested Restricted Stock Units that vest
pursuant to Section (a) above shall be settled in accordance with Section 3 of
the Agreement, provided that “Vesting Date” for purposes of Section 3 of the
Agreement shall mean the earlier of (a)(i) or (a)(ii) of this Addendum A.

 

(c)           Definitions.  The following definitions shall apply for purposes
of this Addendum A:

 

(i)            Base Salary.  The term “Base Salary” shall mean the greater of
(i) the Participant’s annual base salary, as in effect immediately prior to the
Participant’s termination of employment with the Company or Employer, or
(ii) the Participant’s annual base salary as in effect on the effective date of
the COC Severance Agreement.

 

(ii)           Cause.  The term “Cause” shall mean (A) any act of personal
dishonesty taken by the Participant in connection with his or her
responsibilities as a Participant that is intended to result in substantial
personal enrichment of the Participant, (B) the Participant’s conviction of a
felony that the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business, (C) a willful act by
the Participant that constitutes misconduct and is injurious to the Company or
(D) continued willful violations by the Participant of the Participant’s
obligations to the Company after there has been delivered to the Participant a
written demand for performance from the Company that describes the basis for the
Company’s belief that the Participant has not substantially performed his or her
duties.

 

(iii)          Change in Control.  The term “Change in Control” shall mean the
occurrence of any of the following events:

 

(A)          A merger or consolidation of the Company with any other entity,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being

 

A-1

--------------------------------------------------------------------------------


 

converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

 

(B)          The complete liquidation of the Company;

 

(C)          The sale or other disposition by the Company of all or
substantially all of the Company’s assets; or

 

(D)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becoming the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities.

 

(iv)          Demotion.  “Demotion” shall mean a material reduction of the
Participant’s duties, position or responsibilities relative to the Participant’s
duties, position or responsibilities in effect immediately prior to such
reduction, without the Participant’s express written consent.  Such reduction
shall not be considered a “Demotion” unless (i) the Participant gives the
Company written notice of such reduction within 90 days after such reduction
occurs and (ii) the Company fails to remedy such reduction within 30 days after
receiving the Participant’s written notice.

 

(v)           Good Reason.  The term “Good Reason” shall mean (A) a substantial
reduction of the facilities and perquisites (including office space and
location) available to the Participant immediately prior to such reduction,
without the Participant’s express written consent and without good business
reasons, (B) a material reduction of the Participant’s Base Salary, (C) a
material reduction in the kind or level of Participant benefits to which the
Participant is entitled immediately prior to such reduction, with the result
that the Participant’s overall benefits package is significantly reduced,
(D) the relocation of the Participant to a facility or location more than 30
miles from his or her current location, without the Participant’s express
written consent, or (E) the Company’s failure to obtain the assumption by any
successor of the Company of any COC Severance Agreement (to the extent
contemplated under such COC Severance Agreement).  Clause (C) above shall not
apply in the event of any reduction of the amount of the bonus actually paid but
shall apply in the event of a material reduction of the target bonus or bonus
opportunity.  A condition shall not be considered “Good Reason” unless the
Participant gives the Company (or a successor of the Company, if applicable)
written notice of such condition within 90 days after such condition comes into
existence and the Company (or a successor of the Company, if applicable) fails
to remedy such condition within 30 days after receiving the Participant’s
written notice.

 

(vi)          Involuntary Termination.  The term “Involuntary Termination” shall
mean that a Participant experiences a Separation from Service caused by (i) a
termination by the Company or Employer of the Participant’s employment with the
Company or Employer that is not effected for Cause or (ii) a resignation by the
Participant of his or her employment with the Company or Employer for Good
Reason.

 

(vii)         Service Period Requirement.  The term “Service Period Requirement”
means that the Participant has remained employed by the Company or Employer
until the

 

A-2

--------------------------------------------------------------------------------


 

earlier to occur of (A) the date twelve (12) months after the Demotion or
(B) the date when the Participant is subject to an Involuntary Termination.

 

(viii)        Separation from Service.  The term “Separation from Service” shall
mean a “separation from service,” as defined in the regulations under
Section 409A of the Code.

 

(d)           Effect of Change of Control Severance Agreement.  Notwithstanding
any provisions in this Addendum A, the applicable provisions contained in any
COC Severance Agreement shall supersede the provisions contained in this
Addendum A.

 

(e)           Effect of Merger.  In the event that the Company is a party to a
merger, consolidation or reorganization, the Restricted Stock Units subject to
this Award shall be subject to Section 16 of the Plan; provided that any action
taken pursuant to Section 16 of the Plan shall either (i) preserve the exemption
of this Award from Section 409A of the Code or (ii) comply with Section 409A of
the Code.

 

A-3

--------------------------------------------------------------------------------


 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF

RESTRICTED STOCK UNIT AGREEMENT

 

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below.  Capitalized terms
used but not defined in this Appendix shall have the meanings set forth in the
Plan and/or the Agreement.

 

This Appendix also includes information regarding securities law and other
issues of which the Participant should be aware with respect to participation in
the Plan.  The information is based on the securities law and other laws in
effect in the respective countries as of November 2012.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Participant not rely on the information in this Appendix as the only
source of information relating to the consequences of the Participant’s
participation in the Plan because the information may be out of date at the time
that the Restricted Stock Units vest or the Participant sells Shares acquired
under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

 

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant currently working or transfers employment between
countries after the Grant Date, the Participant may be subject to the special
terms and conditions for more than one country and/or the information for more
than one country may be applicable to the Participant. It is also possible that
the special terms and conditions and the information may not be applicable to
the Participant in such a case.

 

[COUNTRY SPECIFIC PROVISIONS]

 

--------------------------------------------------------------------------------